DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PG Pub. No. 2012/0287875) in view of Hwang (US PG Pub. No. 2019/0081672).
As per claim 1:
Kim teaches an information sending method (see paragraph [0008], teaches a method of sending and receiving a channel state information reference signal (CSI-RS) in a wireless communication system supporting multiple antennas), comprising:
generating, by a network device, control information (see paragraphs [0103], [0124], discloses the eNB may indicate a plurality of CSI-RS configurations to the UE. Also discloses the eNB may predefine uplink resources for CQI transmission for each CSI-RS configuration before providing that information to the UE as RRC signaling, please see paragraph [0125]. Note: For examination purposes, examiner will construe the plurality of CSI-RS configurations and the information regarding said uplink resources for CQI transmission collectively as said control information), wherein the control information comprises first indication information , …, and third indication information (see paragraphs [0125], [0126], discloses the eNB may predefine uplink resources for CQI transmission for each CSI-RS configuration and thus construed as third indication information), wherein
the first indication information is used to indicate a plurality of channel state information-reference signal (CSI-RS) resources (see paragraphs [0103], [0118], as explained earlier, each of the plurality of CSI-RS configurations specify the index of a downlink sub-frame carrying CSI-RSs, the time-frequency positions of the CSI-RS REs in the downlink sub-frame. Note: Examiner is construing the downlink sub-frame and the associated time-frequency positions for each CSI-RS as said resources),
and the third indication information is used to indicate a measurement method of the plurality of CSI-RS resources (see paragraph [0125], discloses the eNB may also indicate the uplink resources for CQI transmission for each CSI-RS configuration. Specifically, the eNB may trigger CQI measurement per CSI-RS configuration and thus a measurement method, please see paragraph [0126]);
and sending, by the network device, the control information to the terminal device (see paragraphs [0118], [0126], discloses the eNB may signal the plurality of CSI-RS configurations to the UE and also notify a CSI-RS configuration to be used for CSI or CQI feedback from among the plurality of CSI-RS configurations).
control information including a …second indication information and the second indication information is used to indicate at least one piece of the following information:
beam index information of the plurality of CSI-RS resources sent by the network device, beam index information of the plurality of CSI-RS resources received by a terminal device, or beam pair information corresponding to the network device and the terminal.
	Hwang teaches control information (see paragraph [0056], DCI message) including a …second indication information (see paragraph [0056], the DCI message contains information that represents an indication of the transmit beam indexes for each CSI-RS symbol) and the second indication information is used to indicate at least one piece of the following information:
beam index information of the plurality of CSI-RS resources sent by the network device (see paragraph [0056], the indication information represents transmit beam indexes per CSI-RS symbol. The indication information is sent by transmitter construed as said network device and received by receiver device construed as said UE), beam index information of the plurality of CSI-RS resources received by a terminal device (Note: The limitation is recited in alternate language form and thus not explicitly addressed by the prior art), or beam pair information corresponding to the network device and the terminal (Note: The limitation is recited in alternate language form and thus not explicitly addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the indication information representing the transmit beam indexes per transmit CSI-RS symbol (as disclosed in Hwang) into Kim as a way of enabling the receiver to determine the corresponding receive beams to use for each CSI-RS 
As per claim 8:
Kim teaches an information receiving method (see paragraph [0008], teaches a method of sending and receiving a channel state information reference signal (CSI-RS) in a wireless communication system supporting multiple antennas), comprising:
receiving, by a terminal device, control information sent by a network device (see paragraphs [0103], [0124], discloses the eNB may indicate a plurality of CSI-RS configurations to the UE. Also discloses the eNB may predefine uplink resources for CQI transmission for each CSI-RS configuration before providing that information to the UE as RRC signaling, please see paragraph [0125]. Note: For examination purposes, examiner will construe the plurality of CSI-RS configurations and the information regarding said uplink resources for CQI transmission collectively as said control information), wherein the control information comprises first indication information (please see paragraphs [0103], [0118], each of the plurality of CSI-RS configurations specifies the index of a downlink sub-frame carrying CSI-RSs, the time-frequency positions of CSI-RS REs in the downlink sub-frame and thus a first indication information), …, and third indication information (see paragraphs [0125], [0126], discloses the eNB may predefine uplink resources for CQI transmission for each CSI-RS configuration and thus construed as third indication information), wherein
the first indication information is used to indicate a plurality of channel state information-reference signal (CSI-RS) resources (see paragraphs [0103], [0118], as explained earlier, each of the plurality of CSI-RS configurations specify the index of a downlink sub-frame Note: Examiner is construing the downlink sub-frame and the associated time-frequency positions for each CSI-RS as said resources),
and
the third indication information is used to indicate a measurement method of the plurality of CSI-RS resources (see paragraph [0125], discloses the eNB may also indicate the uplink resources for CQI transmission for each CSI-RS configuration. Specifically, the eNB may trigger CQI measurement per CSI-RS configuration and thus a measurement method, please see paragraph [0126]);
and performing, by the terminal device, channel measurement on the plurality of CSI-RS resources based on the control information (see paragraph [0121], upon receipt of a CQI request for a specific CSI-RS configuration from the eNB, the UE may measure the channel state using only CSI-RSs having the specific CSI-RS configuration in a subframe).
Kim does not teach control information including a …second indication information and the second indication information is used to indicate at least one piece of the following information:
beam index information of the plurality of CSI-RS resources that is sent by the network device, beam index information of the plurality of CSI-RS resources that is received by the terminal device, or beam pair information corresponding to the network device and the terminal.
Hwang teaches control information (see paragraph [0056], DCI message) including a …second indication information (see paragraph [0056], the DCI message contains information that represents an indication of the transmit beam indexes for each CSI-RS symbol) and the second indication information is used to indicate at least one piece of the following information:
beam index information of the plurality of CSI-RS resources that is sent by the network device (see paragraph [0056], the indication information represents transmit beam indexes per CSI-RS symbol. The indication information is sent by transmitter construed as said network device and received by receiver device construed as said UE), beam index information of the plurality of CSI-RS resources that is received by the terminal device (Note: The limitation is recited in alternate language form and thus not explicitly addressed by the prior art), or beam pair information corresponding to the network device and the terminal (Note: The limitation is recited in alternate language form and thus not explicitly addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the indication information representing the transmit beam indexes per transmit CSI-RS symbol (as disclosed in Hwang) into Kim as a way of enabling the receiver to determine the corresponding receive beams to use for each CSI-RS symbol (please see paragraphs [0056], [0058] of Hwang). Therefore, by providing the receiver with the transmit beam identification information, favorable transmit-receive beam pairs could be determined after measuring the channel conditions (please see paragraph [0026] of Hwang).
As per claim 16:
Kim teaches a terminal device (see Figure 14, UE 1420), comprising:
a transceiver (see Figure 14, and paragraphs [0167], [0168], TX module 1422 and RX module 1421, for transmitting and receiving signals respectively), configured to receive control information sent by a network device (see paragraphs [0103], [0124], discloses the eNB may Note: For examination purposes, examiner will construe the plurality of CSI-RS configurations and the information regarding said uplink resources for CQI transmission collectively as said control information), wherein the control information comprises first indication information (please see paragraphs [0103], [0118], each of the plurality of CSI-RS configurations specifies the index of a downlink sub-frame carrying CSI-RSs, the time-frequency positions of CSI-RS REs in the downlink sub-frame and thus a first indication information), …, and third indication information (see paragraphs [0125], [0126], discloses the eNB may predefine uplink resources for CQI transmission for each CSI-RS configuration and thus construed as third indication information), wherein
the first indication information is used to indicate a plurality of channel state information-reference signal (CSI-RS) resources (see paragraphs [0103], [0118], as explained earlier, each of the plurality of CSI-RS configurations specify the index of a downlink sub-frame carrying CSI-RSs, the time-frequency positions of the CSI-RS REs in the downlink sub-frame. Note: Examiner is construing the downlink sub-frame and the associated time-frequency positions for each CSI-RS as said resources),
and the third indication information is used to indicate a measurement method of the plurality of CSI-RS resources (see paragraph [0125], discloses the eNB may also indicate the uplink resources for CQI transmission for each CSI-RS configuration. Specifically, the eNB may trigger CQI measurement per CSI-RS configuration and thus a measurement method, please see paragraph [0126]);
and a processor (see Figure 14, paragraph [0168], processor 1423 for receiving CSI-RS configuration information from the eNB and measure CSI using the CSI-RSs indicating in the CSI-RS configuration information), configured to perform channel measurement on the plurality of CSI-RS resources based on the control information (see paragraph [0121], upon receipt of a CQI request for a specific CSI-RS configuration from the eNB, the UE may measure the channel state using only CSI-RSs having the specific CSI-RS configuration in a subframe).
Kim does not teach control information including a …second indication information and the second indication information is used to indicate at least one piece of the following information:
beam index information of the plurality of CSI-RS resources that is sent by the network device, beam index information of the plurality of CSI-RS resources that is received by the terminal device, or beam pair information corresponding to the network device and the terminal.
Hwang teaches control information (see paragraph [0056], DCI message) including a …second indication information (see paragraph [0056], the DCI message contains information that represents an indication of the transmit beam indexes for each CSI-RS symbol) and the second indication information is used to indicate at least one piece of the following information:
beam index information of the plurality of CSI-RS resources that is sent by the network device (see paragraph [0056], the indication information represents transmit beam indexes per CSI-RS symbol. The indication information is sent by transmitter construed as said network device and received by receiver device construed as said UE), beam index information of the plurality of CSI-RS resources that is received by the terminal device (Note: The limitation is recited in alternate language form and thus not explicitly addressed by the prior art), or beam pair information corresponding to the network device and the terminal (Note: The limitation is recited in alternate language form and thus not explicitly addressed by the prior art).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the indication information representing the transmit beam indexes per transmit CSI-RS symbol (as disclosed in Hwang) into Kim as a way of enabling the receiver to determine the corresponding receive beams to use for each CSI-RS symbol (please see paragraphs [0056], [0058] of Hwang). Therefore, by providing the receiver with the transmit beam identification information, favorable transmit-receive beam pairs could be determined after measuring the channel conditions (please see paragraph [0026] of Hwang).

3.	Claims 2, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hwang and further in view of Ji (US PG Pub. No. 2017/0141832).
As per claim 2:
Kim in view of Hwang teaches the method according to claim 1 with the exception of:
wherein the control information further comprises fourth indication information, and the fourth indication information is used to indicate a plurality of channel state information-interference measurement (CSI-IM) resources.
Ji teaches wherein the control information further comprises fourth indication information, and the fourth indication information is used to indicate a plurality of channel state information-interference measurement (CSI-IM) resources (see paragraphs [0011], [0115], the base station transmits control information representing plurality of CSI-IM Note: Examiner is construing said control information representing plurality of CSI-IM resources as said fourth indication).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the transmission of control information containing plurality of CSI-IM resources to the terminal (as disclosed in Ji) into both Kim and Hwang as a way of enabling the terminal to accurately measure the interference between the adjacent base stations (please see paragraph [0055] of Ji). Therefore incorporating the CSI-IM resource(s) into the control information plays a part in improving transmission efficiency (please see paragraph [0006] of Ji).
Claims 9 and 17 are rejected in the same scope as claim 2.

4.	Claims 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hwang and further in view of Park (US PG Pub. No. 2015/0029966).
As per claim 7:
Kim in view of Hwang teaches the method according to claim l with the exception of:
wherein each CSI-RS resource comprises quasi co-location (QCL) indication information, and the QCL indication information is used to indicate whether antenna ports in each CSI-RS resource have a similar channel large-scale property.
Park teaches wherein each CSI-RS resource comprises quasi co-location (QCL) indication information (see paragraph [0141], when CRS-RS resource configurations are set for the UE via RRC signaling, the UE may receive information indicating whether QCL with respect to the CRS ports from a specific cell can be assumed per CSI-RS resource configuration), and the QCL indication information is used to indicate whether antenna ports in each CSI-RS resource have a similar channel large-scale property (paragraph [0141], “The UE calculates CQI, RI, PMI, etc. to be reported during CSI reporting for each CSI-RS resource configuration on the basis of QCL or NQCL assumption. That is, when QCL assumption between a first CSI-RS port corresponding to a CSI-RS resource configuration from a first cell and a CRS port from a second cell is signaled, the UE may use the large-scale property of the radio channel, which has been estimated from the CRS port, for calculation for CSI corresponding to the first CSI-RS without acquiring the large-scale property of the radio channel from the CSI-RS port”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of quasi co-located (QCL) property in a CSI-RS resource configuration (as disclosed in Park) into both Kim and Hwang as a way of enabling the UE to perform power measurements for two or more antenna ports (please see paragraph [0122] of Park for example). Therefore, the use of such information (i.e. QCL property) plays a part in reducing the processing load or complexity of the user equipment when channel state information is reported (please see paragraph [0031] of Park).
As per claim 14:
Kim in view of Hwang teaches the method according to claim 8 with the exception of:
wherein each CSI-RS resource comprises quasi co-location (QCL) indication information, and the QCL indication information is used to indicate whether antenna ports in each CSI-RS resource have a similar channel large-scale property.
Park teaches wherein each CSI-RS resource comprises quasi co-location (QCL) indication information (see paragraph [0141], when CRS-RS resource configurations are set for the UE via RRC signaling, the UE may receive information indicating whether QCL with respect to the CRS ports from a specific cell can be assumed per CSI-RS resource configuration), and the QCL indication information is used to indicate whether antenna ports in each CSI-RS resource have a similar channel large-scale property (paragraph [0141], “The UE calculates CQI, RI, PMI, etc. to be reported during CSI reporting for each CSI-RS resource configuration on the basis of QCL or NQCL assumption. That is, when QCL assumption between a first CSI-RS port corresponding to a CSI-RS resource configuration from a first cell and a CRS port from a second cell is signaled, the UE may use the large-scale property of the radio channel, which has been estimated from the CRS port, for calculation for CSI corresponding to the first CSI-RS without acquiring the large-scale property of the radio channel from the CSI-RS port”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the use of quasi co-located (QCL) property in a CSI-RS resource configuration (as disclosed in Park) into both Kim and Hwang as a way of enabling the UE to perform power measurements for two or more antenna ports (please see paragraph [0122] of Park for example). Therefore, the use of such information (i.e. QCL property) plays a part in reducing the processing load or complexity of the user equipment when channel state information is reported (please see paragraph [0031] of Park).
As per claim 15:
Kim in view of Hwang and further in view of Park teaches the method according to claim 14.
The combination of Kim and Hwang fail to teach wherein each CSI-RS resource further comprises QCL mapping port information, and the QCL mapping port information is used to indicate antenna ports that have a similar channel large-scale property.
wherein each CSI-RS resource further comprises QCL mapping port information (see paragraph [0147], discloses an ID information may be included for each CSI-RS resource configuration such that the QCL can be assumed between CSI-RS ports having the same ID information), and the QCL mapping port information is used to indicate antenna ports that have a similar channel large-scale property (paragraph [0147], in other words, QCL can be assumed between CSI-RS ports having same ID information corresponding to N bits and the CSI-RS ports in this QCL relationship can share all or some estimates of the large-scale property).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the ID information for each QCL resource configuration (as disclosed in Park) into both Kim and Hwang as a way of showing relationship between CSI-RS ports having same QCL property (please see paragraph [0147]). Therefore, the use of QCL property plays a part in reducing the processing load or complexity of the user equipment when channel state information is reported (please see paragraph [0031] of Park).
5.	Claims 4, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hwang and further in view of Wang (US PG Pub. No. 2018/0091272).
	As per claim 4:
Kim in view of Hwang teaches the method according to claim 1 with the exception of:
wherein when the third indication information is a first value, the third indication information is used to instruct the terminal device to separately perform channel measurement on the plurality of CSI-RS resources and feed back measurement information corresponding to all the CSI-RS resources.
wherein when the third indication information is a first value, the third indication information is used to instruct the terminal device to separately perform channel measurement on the plurality of CSI-RS resources (see paragraph [0051], the network node 104 configures separate CSI-RS resources for the UE to measure on each of the multiple domains. The network node 101 transmits a message to the UE indicating which CSI-RS resources to listen to on the multiple domains, please see paragraph [0052]. Note Examiner is construing the domain associated with said configured CSI-RS resources as said first value) and feed back measurement information corresponding to all the CSI-RS resources (see paragraph [0054], the UE measures the CSI-RS for each of the multiple domains based on the CSI-RS resource configurations received from the network node. The UE sends a measurement feedback for each domain to the network node, please see paragraph [0055]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the measuring of CQI on multiple CSI-RS resources (as disclosed in Wang) into both Kim and Hwang as a way of enabling the network node/base station to determine the transmission format associated with the UE (such as applicable modulation and coding schemes, please see paragraph [0056] of Wang). Therefore, configuring the network this way helps to improve the transmit data rate (please see paragraph [0004] of Wang).
Claims 11 and 19 are rejected in the same scope as claim 4.
6.	Claims 5, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hwang and further in view of Guo (US PG Pub. No. 2014/0315563).
As per claim 5:
Kim in view of Hwang teaches the method according to claim 1 with the exception of:
wherein when the third indication information is a second value, the third indication information is used to instruct the terminal device to separately perform channel measurement on the plurality of CSI-RS resources and feed back measurement information corresponding to one CSI-RS resource or first several CSI-RS resources with best channel quality.
Guo teaches wherein when the third indication information is a second value, the third indication information is used to instruct the terminal device to separately perform channel measurement on the plurality of CSI-RS resources (see paragraph [0097], the base station sends the UE1 three pieces of information of CSI-RS configuration and interference measurement information via higher-layer signaling. The CSI-RS configuration information including corresponding identifier, the number of ports, the time-frequency location in a sub-frame, sub-frame offset and period information. The UE then computes the aggregated CSIs and indices is associated with the aggregated value, i.e. r. Note: Examiner is construing said corresponding identifier signaled by the base station as said third value) and feed back measurement information corresponding to one CSI-RS resource or first several CSI-RS resources with best channel quality (see paragraph [0105], based on the r value calculated, the UE selects CQIs which have good channel quality or meet other preset conditions according to the value of various CQIs. The UE sends back the selected CQIs back to the base station).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the aggregation of various channel quality indicators (CQIs) (as disclosed in Guo) into both Kim and Hwang as a way of enabling the base station to determine a constituent of aggregated CSI-RS configuration resources and/or interference measurement corresponding to the aggregated CQI (please see paragraph [0105] of 
Claims 12 and 20 are rejected in the same scope as claim 5.

7.	Claims 6 and 13 are rejected under 35 U.S.C.103 as being unpatentable over Kim in view of Hwang and further in view of Park (US PG Pub. No. 2015/0358060).
As per claim 6:
Kim in view of Hwang teaches the method according to claim 1 with the exception of:
wherein when the third indication information is a third value, the third indication information is used to instruct the terminal device to separately perform channel measurement on the plurality of CSI-RS resources and combine channel matrices obtained after estimation is performed on the plurality of CSI-RS resources.
Park teaches wherein when the third indication information is a third value, the third indication information is used to instruct the terminal device to separately perform channel measurement on the plurality of CSI-RS resources (see paragraph [0191], based on the current channel environment, the eNB configures the UE to calculate and feedback CSI according to method 2. Method 2 is related to plurality of CSI-RS resources. Note: Examiner is construing said “Method 2” configured by the eNB as said “third value”) and combine channel matrices obtained after estimation is performed on the plurality of CSI-RS resources (see paragraph [0191], the UE estimates channel characteristics based on H and V directions corresponding to the respective CSI-RSs according prescribed method 2. Accordingly, 
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the method 2 of estimating channel characteristic(s) associated with the respective CSI-RSs (as disclosed in Park) into Kim and Hwang as a way of enabling the UE to determine the rank and precoding matrix associated with the respective reference signal(s) (please see paragraph [0194] of Park). Implementing such a measurement helps in the improvement of data transfer rate and coverage may be expanded (please see paragraph [0007] of Park).
Claim 13 is rejected in the same scope as claim 6.

Allowable Subject Matter
8.	Claims 3, 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183.  The examiner can normally be reached on Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/            Examiner, Art Unit 2474                                                                                                                                                                                            
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474